                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NEW YORK

__________________________________

VALVETECH, INC.,
                                                            AMENDED
                      Plaintiff,                        SCHEDULING ORDER
                                                        17-CV-6788 FPG-MJP
vs.

AEROJECT ROCKETDYNE, INC.,

                      Defendant.

__________________________________


      Counsel having filed a joint request, ECF No. 181, requesting an extension

of time of certain deadlines contained in the previously issued scheduling order,

it is hereby:

      ORDERED,

        1.      All mediation deadlines have passed
        2.      The deadline for motions to join other parties and to amend the
pleadings has passed.
        3.      The deadline for factual discovery in this case, including depositions, has

passed.

        4.      The deadline for disclosure of expert testimony has passed. Along with

the submissions of the expert reports, the parties shall advise of the dates and times

of their experts’ availability for deposition, which must be completed by May 21,

2021.

        5.      Dispositive motions, if any, shall be filed no later than June 14, 2021.

Unless a consent to proceed before this Court has been filed, such motions shall be
made returnable before Judge Geraci.

      7.     A trial date status conference pursuant to Fed. R. Civ. P. Rule 16(e) and

Local Rule 16 will be held, if necessary, at a date and time to be determined by the

trial judge after determination of dispositive motions. If no dispositive motions are

filed, counsel shall immediately contact the trial judge so that a trial date status

conference can be scheduled.

      At least seven (7) days prior to the trial date status conference, the parties

shall file a joint case status report setting forth the information described below. If

the parties disagree as to the information to be provided, the report must set forth

their different responses. The joint status report shall contain:

      (a)   Nature of the Case: Set forth a brief description of the action, identifying

            the parties, all counsel of record, the relief requested, any affirmative

            defenses and any relationship the case may have to other pending actions.

      (b)   Motion Practice: Are any motions, dispositive or non-dispositive,

            pending? If so, briefly describe the motion. Explain if additional motion

            practice is necessary before the matter is ready to be tried.

      (c)   Settlement: Describe the status of settlement negotiations. If the parties

            believe a court supervised settlement/mediation conference would be of

            assistance in resolving the case or narrowing disputed issues, please

            state.

      (d)   Trial: State whether the case is ready for trial. If not, explain why. Set

                                           2
            forth an estimate of how long the trial will take and whether the case is

            jury or non-jury.

      Requests to extend the above cut-off dates may be granted upon written

application, made prior to the cutoff date and showing good cause for the extension.

Application for extensions should be made to the Magistrate Judge.            Joint or

unopposed requests to extend the deadlines set forth in this order need not be made

by formal motion, but rather may be sought in a letter to the court. Letter requests

must detail good cause for the extension and propose new deadlines.

      The Court requires that should any discovery dispute arise between the parties

that a letter be sent to the Court detailing the dispute prior to any motion practice.

IT IS SO ORDERED


DATED: May 6, 2021                                   /s/ Mark W. Pedersen
       Rochester, New York                           MARK W. PEDERSEN
                                                     United States Magistrate Judge




                                           3
